DETAILED ACTION
This action is in response to the RCE filed 24 September 2021.
Claims 1, 3–6, 9–11, 13–15, 18, 19, and 24–27 are pending. Claims 1, 11, and 27 are independent.
Claims 1, 3–6, 9–11, 13–15, 18, 19, and 24–27 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 23 August 2021 has been entered.
Response to Arguments
The objection to claims 11, 13–15, 18, 19, 24, and 25 is withdrawn in light of the amendment.
The rejections under § 112 are withdrawn in light of the amendment.
Regarding the prior art rejections, Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive.
Applicant argues that Krishnan and Iwase do not teach the same “visualization tools” (remarks, p. 10–11). However, both Krishnan and Iwase teach visualizing medical images using a PACS (e.g., Krishnan, ¶ 39; Iwase, ¶ 35).
Applicant further argues that Iwase does not teach a “context identifier” (remarks, p. 11). The specification defines a “context identifier” to include, e.g. a “screen capture component”, “region identifier”, “information extractor”, “character recognizer”, etc. which are all features described in Krishnan, i.e. capturing a screen image, identifying the regions with patient information, and extracting the information using optical character recognition (see updated rejections below).
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 11, 13–15, 18, 19, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Krishnan et al.1 (US 2009/0313495 A1) [hereinafter Krishnan] in view of Iwase et al. (US 2010/0049740 A1) [hereinafter Iwase].
Regarding independent claim 11, Krishnan teaches [a] method for visualizing images with a plurality of systems, comprising:	with a first computing system, capturing a screen layout of an imaging study of a patient displayed via a basic visualization application running on the first computing system, the basic visualization application including at least image viewing capabilities; (Krishnan ¶ 41: A screenshot or photograph of a screen of a PACS viewer is taken.)	with a first computing system, identifying from the captured screen layout, extracted information including at least an identification of the loaded study and a type of scan within at least one region of textual information of interest; A patient is identified using the image data being viewed by the user, e.g. a patient name or patient ID, captured using screen reading or OCR (Krishnan, ¶¶ 40, 42). The “patient” may be an image, series of images, study, etc. (Krishnan, ¶ 50). Locations of the patient identification information are designated in advance during a customization phase for the PACS system (Krishnan, ¶¶ 24, 45). The information may also include the hanging protocol [scan type] (Krishnan, ¶ 45).	with a second computing system, based on the extracted information, loading the identified study in connection with a visualization application […] the visualization tools including a context identifier of the second computing system The CAD server uses a screen reader or OCR to determine the patient identification information from screen information captured on the PACS client, and synchronizes the image shown on the CAD with the PACS (Krishnan, ¶¶ 40–43).	wherein the capturing, identifying and loading are performed by a configured computer processor. A CPU (Krishnan, ¶ 53).
Krishnan teaches synchronizing a view of a medical image between a first system and second system (Krishnan ¶¶ 3, 7), but does not expressly teach a visualization application for a type of scan, with additional visualization tools not available in a “basic” visualization application. However, Iwase teaches:	with a second computing system, based on the extracted information, loading the identified study in connection with a visualization application corresponding to the type of scan, the visualization application including visualization tools in addition to those of the basic visualization application, […], the visualization tools not being available to the first computing system; Workflow templates are defined for image processing workflows for medical image data generated by medical imaging devices (Iwase, ¶¶ 18–20). The template may be selected automatically based on an analysis of the anatomy in the medical image and/or the type of scan (Iwase, ¶¶ 21, 75–77). The workflow has a plurality of stages, with each stage having a set of tools for processing and manipulation of the medical image data (Iwase, ¶¶ 19, 73). The tools include viewing the images [“basic visualization”] (Iwase, ¶¶ 58–60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Krishnan with those of Iwase. One would have been motivated to do so in order to make it easier for the user to understand the overall image processing workflow and the particular stage within the workflow (Iwase, ¶¶ 21, 61).
Regarding dependent claim 13, the rejection of parent claim 11 is incorporated and Krishnan/Iwase further teaches:	wherein the template identifies the at least one region of textual information of interest that comprise textual information identifying the study in the captured visual context that identifies the imaging study of the patient. Learning default locations of the patient information (Krishnan ¶ 45).
Regarding dependent claim 14, the rejection of parent claim 13 is incorporated and Krishnan/Iwase further teaches:	extracting the textual information from the captured visual context according to templated identified location; Patient identifying information is extracted from an image based on the designated location of the information within the image (Krishnan, ¶ 24). The “patient” may instead be an image, series of images, or study (Krishnan, ¶ 50).	interpreting the extracted textual information; and The information is analyzed using, e.g. OCR (Krishnan, ¶ 42).	identifying a study protocol that indicates the type of scan based on the captured visual context. A workflow template may be selected based on the type(s) of scan(s) identified in a study (Iwase, ¶¶ 75–77).
Regarding dependent claim 15, the rejection of parent claim 14 is incorporated and Krishnan/Iwase further teaches:	launching the visualization application, which corresponds to a same type of scan, wherein the imaging study of the patient is generated from at least one system selected from a group comprising of a computed tomography (CT) system, a magnetic resonance (MR) system, a single proton emission computed tomography (SPECT) system, and a positron emission tomography (PET) system. Tools are displayed based on the workflow (Iwase, ¶ 73) which is identified based on the anatomy or type of scan, which may be obtained using template matching (Iwase, ¶¶ 75–77). The medical images may be obtained from devices such as CT, MRI, or PET devices (Iwase, ¶¶ 2, 18, 27).
Regarding dependent claim 18, the rejection of parent claim 1 is incorporated and Krishnan/Iwase further teaches:	mapping the different textual information to a known type of data, and generating the template which comprises the mapped type of data. The system learns the locations of the various data on the image [i.e., the set of learned locations is a “template”] (Krishnan, ¶ 45).
Regarding dependent claim 19, the rejection of parent claim 11 is incorporated and Krishnan/Iwase further teaches:	the first computing system and the second computing system are separate and distinct computing system. The PACS and CAD systems are separate (Krishnan FIG. 3).
Regarding dependent claim 25, the rejection of parent claim 1 is incorporated and Krishnan/Iwase further teaches:	the captured screen layout of the imaging study of the patient loaded in connection with the basic visualization application executing on the first computing system includes an image presented by the first computing system; the extracted information further includes an identification of at least one of a slice location and/or an image number; and The image may contain a patient ID, which may be a number (Krishnan, ¶ 40, FIGs. 5 and 6).	the loading the identified study based on the extracted information includes presenting the same image presented by the first computing system in connection with the visualization application corresponding to the type of scan. The CAD and PACS viewers are synchronized such that the same patient is viewed on both (Krishnan, ¶ 40).
Claims 1, 3–6, 9, 10, 24, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Krishnan, Iwase, and Zlotnick et al.2 (U.S. Patent No. 6,886,136 B1) [hereinafter Zlotnick].
Regarding independent claim 1, Krishnan teaches [a] visualization computing system for visualizing images with a plurality of systems, comprising:	a processor that executes computer readable instructions that:	[…]	captures a visual context of an imaging study of a patient displayed via a basic visualization application running on a first computing system, the basic visualization application including at least image viewing capabilities; (Krishnan ¶ 41: A screenshot or photograph of a screen of a PACS viewer is taken.)	identifies the imaging study of the patient based on the captured visual context, wherein the imaging study is identified from displayed information within at least one region of textual information of interest in the captured visual context, A patient is identified using the image data being viewed by the user, e.g. a patient name or patient ID, captured using screen reading or OCR (Krishnan, ¶¶ 40, 42). The “patient” may be an image, series of images, study, etc. (Krishnan ¶ 50).	wherein the at least one region of textual information of interest corresponds to the location of the [textual information] in the screen layout template; Locations of the patient identification information are designated in advance during a customization phase for the PACS system (Krishnan, ¶¶ 24, 45).	loads the imaging study on the visualization computing system; and (Krishnan ¶ 40: The data being viewed on the PACS viewer is also shown on the CAD client.)	launches, on the visualization computing system, (i) a visualization application that includes […] additional instructions including a context identifier of the visualization computing system The CAD server uses a screen reader or OCR to determine the patient identification information from screen information captured on the PACS client, and synchronizes the image shown on the CAD with the PACS (Krishnan, ¶¶ 40–43).
Krishnan teaches synchronizing a view of a medical image between a first system and second system (Krishnan ¶¶ 3, 7), but does not expressly teach a visualization application for a type of scan, with manipulation capabilities not available in a “basic” visualization application. However, Iwase teaches:	launches, on the visualization computing system, (i) a visualization application that includes the basic visualization application and (ii) additional instructions for image viewing and manipulating capabilities that are unavailable to the first computing system, the […]. Workflow templates are defined for image processing workflows for medical image data generated by medical imaging devices (Iwase, ¶¶ 18–20). The template may be selected automatically based on an analysis of the anatomy in the medical image and/or the type of scan (Iwase, ¶¶ 21, 75–77). The workflow has a plurality of stages, with each stage having a set of tools for processing and manipulation of the medical image data (Iwase, ¶¶ 19, 73). The tools include viewing the images [“basic visualization”] (Iwase, ¶¶ 58–60).

Krishnan teaches visualizing medical information by extracting information from screenshots (Krishnan ¶ 41) but does not appear to expressly teach extracting information using templates generated from difference images. However, in an analogous art, Zlotnick teaches:	generates a screen layout template by:	obtaining a first [image] and a second [image] of a same object, wherein the first [image] and the second [image]include different textual information; Multiple images having a common template are grouped together (Zlotnick, col. 2 l. 5–10).	creating a difference image by subtracting common information from the first [image] and the second [image] such that the difference image includes difference information between the first [image] and the second [image]; The invariant portion of the images is extracted (Zlotnick, col. 2 l. 10–15). The aligned images are used to determine which parts are common among the images and which parts are not (Zlotnick, col. 7 l. 1–15). A template image is generated based on the combined images (Zlotnick, col. 8 l. 5–15).	determining at least one region of different textual information in the first [image] and the second [image] that corresponds to a location of remaining information in the difference image and includes the different textual information; The variable information is the information filled into the forms (Zlotnick, col. 2 l. 10–15).	matching the different textual information in the at least one region of different textual information to a known meaning, wherein the known meaning includes identifying information; and The form contents are compared to field identities provided by a human operator (Zlotnick, col. 2 l. 25–35).	mapping the matched different textual information to a corresponding location in the screen layout template; The locations and identities of the fields are used to process subsequent forms (Zlotnick, col. 2 l. 35–45).	[wherein the at least one region of textual information of interest corresponds to the location of the] matched different [textual information in the screen layout template;] The locations of the fields are determined for the remaining, variable data (Zlotnick, col. 2 l. 10–40; col. 3 l. 25–45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Krishnan with those of Zlotnick. Doing so would have been a matter of substituting one element (the data identification methods of Krishnan, e.g. ¶¶ 41–43) with another (the difference image/template method of Zlotnick, col. 2 l. 5–40) to produce a predictable result (the medical image viewer of Krishnan, wherein the data is identified using templates generated from difference images).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Krishnan/Iwase/Zlotnick further teaches:	the template identifies the at least one region of textual information of interest that comprise textual information identifying the study in the captured visual context via screen coordinates. Learning default locations of the patient information (Krishnan ¶ 45).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Krishnan/Iwase/Zlotnick further teaches:	the executing computer readable instructions further extract textual information from the at least one region of textual information of interest identified in the captured visual context. Text on the captured image is analyzed for patient information (Krishnan ¶ 42).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Krishnan/Iwase/Zlotnick further teaches:	the executing computer readable instructions employ a character recognition algorithm that interprets the extracted textual information, wherein the identified imaging study of the patient further comprises at least one selected from a group comprised of a series number, an image slice number, and a slice location. Optical character recognition for extracting patient information from the image (Krishnan ¶ 42). The identification information can include the image number (Krishnan, FIG. 5).
Regarding dependent claim 6, the rejection of parent claim 5 is incorporated and Krishnan/Iwase/Zlotnick further teaches:	the executing computer readable instructions identify the visualization application based on the interpreted extracted textual information that identifies an imaging study protocol that indicates a type of scan of the imaging study of the patient based on the captured visual context and launches the visualization application that corresponds to a same type of scan of the patient, wherein the imaging study of the patient is generated from at least one system selected from a group comprising of a computed tomography (CT) system, a magnetic resonance (MR) system, a single proton emission computed tomography (SPECT) system, and a positron emission tomography (PET) system. Tools are displayed based on the workflow (Iwase, ¶ 73) which is identified based on the anatomy or type of scan, which may be obtained using template matching (Iwase, ¶¶ 75–77). The medical images may be obtained from devices such as CT, MRI, or PET devices (Iwase, ¶¶ 2, 18, 27).
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Krishnan/Iwase/Zlotnick further teaches:	wherein the executing computer readable instructions map the different textual information to a type of data at and generate the template which comprises the one or more locations and the mapped type of data. The locations of fields [types of data] in the images are found and the information is extracted from the images (Zlotnick, col. 3 l. 30–45).
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated and Krishnan/Iwase/Zlotnick further teaches:	the first computing system and the visualization computing system are separate and distinct computing system. The PACS and CAD systems are separate (Krishnan FIG. 3).
Regarding dependent claim 24, the rejection of parent claim 11 is incorporated. Krishnan teaches visualizing medical information by extracting information from screenshots (Krishnan ¶ 41) but does not appear to expressly teach extracting information using templates 	generating a screen layout template by obtaining a first screen shot and a second screen shot of a same object, wherein the first screen shot and the second screen shot include different textual information, Multiple images having a common template are grouped together (Zlotnick, col. 2 l. 5–10).	creating a difference image by subtracting common information from the first screen shot and the second screen shot, The invariant portion of the images is extracted (Zlotnick, col. 2 l. 10–15). The aligned images are used to determine which parts are common among the images and which parts are not (Zlotnick, col. 7 l. 1–15). A template image is generated based on the combined images (Zlotnick, col. 8 l. 5–15).	determining at least one region of different textual information in the first screen shot and the second screen shot that corresponds to a location of remaining information in the difference image and includes the different textual information, The variable information is the information filled into the forms (Zlotnick, col. 2 l. 10–15).	matching the different textual information in the in the at least one region of different textual information to a known meaning, wherein the known meaning includes identifying information, and The form contents are compared to field identities provided by a human operator (Zlotnick, col. 2 l. 25–35).	mapping the matched different textual information to a corresponding location in the screen layout template; The locations and identities of the fields are used to process subsequent forms (Zlotnick, col. 2 l. 35–45).wherein the at least one region of textual information of interest corresponds to the location of the matched different textual information in a screen layout template. The locations of the fields are determined for the remaining, variable data (Zlotnick, col. 2 l. 10–40; col. 3 l. 25–45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Krishnan with those of Zlotnick. One would have been motivated to do so as a matter of substituting one element (the data identification methods of Krishnan, e.g. ¶¶ 41–43) with another (the difference image/template method of Zlotnick, col. 2 l. 5–40) to produce a predictable result (the medical image viewer of Krishnan, wherein the data is identified using templates generated from difference images).
Regarding dependent claim 26, the rejection of parent claim 1 is incorporated and Krishnan/Iwase/Zlotnick further teaches:	wherein the captured visual context of the imaging study of the patient displayed via the basic visualization application running on the first computing system includes an image presented by the first computing system, and the processor executes said computer readable instructions that further:	identifies at least one of a slice location and/or an image number based on the captured visual context; The image may contain a patient ID, which may be a number (Krishnan, ¶ 40, FIGs. 5 and 6).	wherein the launching of the visualization application includes presenting the same image presented by the first computing system in the launched visualization application. The CAD and PACS viewers are .
Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Krishnan and Iwase, further in view of Urban et al. (US 2012/0198362 A1) [hereinafter Urban].
Regarding independent claim 27, Krishnan teaches [a] system, wherein the system comprises a visualization computing system, comprising: a processor that executes computer readable instructions that	capture a screen contents of a first computing system, wherein the first computing system and the visualization computing system are separate and distinct computing systems, and wherein the first computing system displays an image of an imaging study via a graphical user interface of a basic visualization application, wherein the image is a CT image, an X-ray image, an MR image, a PET image, or a SPECT image, A screenshot or photograph of a screen of a PACS viewer is taken. (Krishnan, ¶ 41). The image being viewed may be a computer tomography [CT] or magnetic resonance [MR] image (Krishnan, ¶ 38).	determine information uniquely identifying the imaging study based on the captured screen contents, A patient is identified using the image data being viewed by the user, e.g. a patient name or patient ID, captured using screen reading or OCR (Krishnan, ¶¶ 40, 42). The “patient” may be an image, series of images, study, etc. (Krishnan, ¶ 50).	load the imaging study on the visualization computing system, and The CAD server uses a screen reader or OCR to determine the patient identification information from screen information captured on the PACS client, and synchronizes the image shown on the CAD with the PACS 	[…]
Krishnan teaches synchronizing a view of a medical image between a first system and second system (Krishnan ¶¶ 3, 7), but does not expressly teach a visualization application for a type of scan, with manipulation capabilities not available in a “basic” visualization application. However, Iwase teaches:	launch an advanced visualization application on the visualization computing system, wherein the advanced visualization application allows viewing and manipulation of the loaded imaging study using visualization tools unavailable by the basic visualization application, Workflow templates are defined for image processing workflows for medical image data generated by medical imaging devices (Iwase, ¶¶ 18–20). The workflow has a plurality of stages, with each stage having a set of tools for processing and manipulation of the medical image data (Iwase, ¶¶ 19, 73). The tools include viewing the images [“basic visualization”] (Iwase, ¶¶ 58–60).	the visualization computing system includes multiple advanced visualization applications; the executing computing readable instructions extract information indicating a particular scan protocol based on the captured screen contents, and select the advanced visualization application to be launched among the multiple advanced visualization applications based on the information indicating the particular scan protocol, The template may be selected automatically based on an analysis of the anatomy in the medical image and/or the type of scan (Iwase, ¶¶ 21, 75–77).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Krishnan/Iwase teaches identifying an image based on a screen capture, including using a screen reader (Krishnan, ¶ 42) but does not expressly teach using an accessibility API. However, Urban teaches:	wherein the visualization computing system is configured to capture the screen contents of the first computing system by retrieving electronic data representing the screen contents from a software module that is executed by the first computing system and that determines the electronic data by using an accessibility API to introspect the user interface of the basic visualization application; Information is extracted about a user interface of a program (Urban, ¶¶ 3–5). The information is extracted using a screen image, or by using an accessibility API (Urban, ¶¶ 69– 77).	wherein the system further comprises the first computing system, wherein the first computing system comprises the software module configured to determine the electronic data representing the screen contents by using the accessibility API to introspect the user interface of the basic visualization application, and to send the electronic data to the visualization computing system. The application recording the UI information runs on the same computer as the UI being recorded (Urban, ¶ 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Urban with those of Krishnan/Iwase. One would have been .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/Tyler Schallhorn/Examiner, Art Unit 2176


/ARIEL MERCADO/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the WOISA and the IDS filed 15 October 2015.
        2 Cited in the Office action mailed 30 January 2017.